DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-13, 16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemberger et al (US 20180151039 A1).

As to claim 1, Lemberger discloses a system for facilitating monitoring of an environment (FIG. 1), the system comprising: 
at least one camera configured for capturing at least one image of the environment (FIG. 10, camera 102; see [0076]); 
an artificial intelligence (AI) processing unit communicatively coupled with the at least one camera (FIG. 10 and [0132], computer vision module 151 includes a vision processing unit … a specific type of AI (artificial intelligence) accelerator designed to accelerate machine vision tasks … running machine vision algorithms such as convolutional neural networks, SIFT, etc), wherein the AI processing unit is configured for: 
analyzing the at least one image using at least one machine learning model, wherein the at least one machine learning model is trained in at least one of object detection and object recognition (see [0123]-[0134], running machine vision algorithms such as convolutional neural network to identify a person of interest using facial recognition/biometrics); 
detecting at least one of an identity and a location of at least one object present in the environment based on the analyzing (see [0081], [0115], [0129]-[030], [0134], detecting person based on presence/movement); 
determining a situation occurring in the environment based on the analyzing and the detecting (see [0072], [0076], [0081], [0123]-[0124], [0134], detecting person of interest); and 
generating an alert for the situation based on the determining (see [0076], [0140], [0144], send an alert when a person of interest is detected by the security camera 100); 
a radio unit communicatively coupled with the AI processing unit (FIG. 1, network 110; FIG. 10, communication module 105), wherein the radio unit is configured for transmitting the alert to at least one device (FIG. 1, client device 114; see [0076], [0144]); and 
at least one alternative energy capturing device electrically coupled with the at least one camera, the AI processing unit, and the radio unit (FIG. 8, Solar panel 450; see [0110]), wherein the at least one alternative energy capturing device is configured for harvesting alternative energy from at least one alternative energy source (see [0109]), wherein the at least one alternative energy capturing device is configured for powering the at least one camera, the AI processing unit, and the radio unit based on the harvesting (see [0109]-[0110]).

As to claim 2, Lemberger further discloses wherein the at least one alternative energy capturing device comprises a photovoltaic panel comprised of one or more photovoltaic cells, wherein the one or more photovoltaic cells is configured for harvesting solar energy from sunlight, wherein the powering of the at least one camera, the AI processing unit, and the radio unit is further based on the harvesting of the solar energy (see [0109]).

As to claim 5, Lemberger further discloses wherein the at least one camera comprises at least one of a visible light camera and an infrared light camera, wherein the visible light camera is configured for capturing at least one visible light image of the environment and the infrared light camera is configured for capturing at least one infrared light image of the environment, wherein the at least one image comprises at least one of the at least one visible light image and the at least one infrared light image (see [0094], [0102]).

As to claim 6, Lemberger further discloses further comprising a weatherproof enclosure configured for housing at least one of the at least one camera, the AI processing unit, and the radio unit, wherein the weatherproof enclosure is configured for shielding at least one of the at least one camera, the AI processing unit, and the radio unit from at least one weather condition of the environment based on the housing (FIG. 4; see [0104]).

As to claim 8, Lemberger further discloses wherein the radio unit is further configured for transmitting the at least one image to the at least one device (see [0074], [0083]), wherein the at least one device is configured for presenting the at least one image to at least one user associated with the at least one device (see [0074], [0076], [0103]).

As to claim 9, Lemberger further discloses wherein the transmitting of the at least one image comprises broadcasting the at least one image to the at least one device using at least one wireless communication network (see [0074], [0083]), wherein the at least one device is configured to be connected to the at least one wireless communication network (FIG. 1, network 110, client device 114).

As to claim 10, Lemberger further discloses further comprising at least one passive sensor communicatively coupled with the at least one camera (FIG. 5, passive infrared (PIR) sensors 144; FIG. 10, motion detecting module 103; see [0116]), wherein the at least one passive sensor is configured for generating at least one signal based on passively sensing a presence of the at least one object in the environment (see [0081], [0101], [0103], [0116], [0120]), wherein the at least one camera is configured to be activated for the capturing of the at least one image of the environment based on the at least one signal (FIG. 12, steps B500-B502; see [0120]-[0122]).

As to claim 11, Lemberger further discloses wherein the at least one passive sensor is further configured for generating at least one first signal based on passively sensing a movement of the at least one object in the environment based on the passively sensing of the presence of the at least one object (see [0076], [0081], [0101], [0103], [0116], [0120]), wherein the at least one camera is configured to be activated for the capturing of the at least one image of the environment based on the at least one first signal (FIG. 12, steps B500-B502; see [0120]-[0122]).

As to claim 12, Lemberger further discloses wherein the at least one device comprises at least one alarm device ([0074], client device 114), wherein the at least one alarm device is configured for outputting an alarm signal based on the alert (see [0076], [0084], [0103], [0138]).

As to claim 13, Lemberger further discloses further comprising a memory unit communicatively coupled with the at least one camera (FIG. 10, memory 111), wherein the memory unit is configured for storing the at least one image (FIG. 10, image data 117).

As to claim 16, Lemberger discloses a system for facilitating monitoring of an environment (FIG. 1), the system comprising: 
at least one camera configured for capturing at least one image of the environment (FIG. 10, camera 102; see [0076]); 
an artificial intelligence (AI) processing unit communicatively coupled with the at least one camera (FIG. 10 and [0132], computer vision module 151 includes a vision processing unit … a specific type of AI (artificial intelligence) accelerator designed to accelerate machine vision tasks … running machine vision algorithms such as convolutional neural networks, SIFT, etc), wherein the AI processing unit is configured for: 
analyzing the at least one image using at least one machine learning model, wherein the at least one machine learning model is trained in at least one of object detection and object recognition (see [0123]-[0134], running machine vision algorithms such as convolutional neural network to identify a person of interest using facial recognition/biometrics); 
detecting at least one of an identity and a location of at least one object present in the environment based on the analyzing (see [0081], [0115], [0129]-[030], [0134], detecting person based on presence/movement); 
determining a situation occurring in the environment based on the analyzing and the detecting (see [0072], [0076], [0081], [0123]-[0124], [0134], detecting person of interest); and 
generating an alert for the situation based on the determining (see [0076], [0140], [0144], send an alert when a person of interest is detected by the security camera 100); 
a radio unit communicatively coupled with the AI processing unit (FIG. 1, network 110; FIG. 10, communication module 105), wherein the radio unit is configured for transmitting the alert to at least one device (FIG. 1, client device 114; see [0076], [0144]);
at least one alternative energy capturing device electrically coupled with the at least one camera, the AI processing unit, and the radio unit (FIG. 8, Solar panel 450; see [0110]), wherein the at least one alternative energy capturing device is configured for harvesting alternative energy from at least one alternative energy source (see [0109]), wherein the at least one alternative energy capturing device is configured for powering the at least one camera, the AI processing unit, and the radio unit based on the harvesting (see [0109]-[0110]); and 
at least one passive sensor communicatively coupled with the at least one camera (FIG. 5, passive infrared (PIR) sensors 144; FIG. 10, motion detecting module 103; see [0116]), wherein the at least one passive sensor is configured for generating at least one signal based on passively sensing a presence of the at least one object in the environment (see [0081], [0101], [0103], [0116], [0120]), wherein the at least one camera is configured to be activated for the capturing of the at least one image of the environment based on the at least one signal (FIG. 12, steps B500-B502; see [0120]-[0122]).

As to claim 19, Lemberger further discloses wherein the at least one camera comprises at least one of a visible light camera and an infrared light camera, wherein the visible light camera is configured for capturing at least one visible light image of the environment and the infrared light camera is configured for capturing at least one infrared light image of the environment, wherein the at least one image comprises at least one of the at least one visible light image and the at least one infrared light image (see [0094], [0102]).

As to claim 20, Lemberger further discloses wherein the at least one passive sensor is further configured for generating at least one first signal based on passively sensing a movement of the at least one object in the environment based on the passively sensing of the presence of the at least one object (see [0076], [0081], [0101], [0103], [0116], [0120]), wherein the at least one camera is configured to be activated for the capturing of the at least one image of the environment based on the at least one first signal (FIG. 12, steps B500-B502; see [0120]-[0122]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemberger et al (US 20180151039 A1) in view of Burke et al (US 20210248404 A1).

As to claim 3, Lemberger fails to explicitly disclose wherein the photovoltaic panel is configured to be mounted on the at least one camera using at least one mounting mechanism, wherein the at least one mounting mechanism is configured to allow for independent movement of the photovoltaic panel and the at least one camera, wherein the one or more photovoltaic cells receive the sunlight based on mounting of the photovoltaic panel, wherein the harvesting of the sunlight is based on receiving of the sunlight.
However, Burke teaches wherein the photovoltaic panel is configured to be mounted on the at least one camera using at least one mounting mechanism, wherein the at least one mounting mechanism is configured to allow for independent movement of the photovoltaic panel and the at least one camera, wherein the one or more photovoltaic cells receive the sunlight based on mounting of the photovoltaic panel, wherein the harvesting of the sunlight is based on receiving of the sunlight (FIG. 1, solar panel 120 mounted on housing 10 using by a joint or hinge 140, 141; see [0031]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Lemberger using Burke’s teachings configure the photovoltaic panel to be mounted on the at least one camera using at least one mounting mechanism, wherein the at least one mounting mechanism is configured to allow for independent movement of the photovoltaic panel and the at least one camera, wherein the one or more photovoltaic cells receive the sunlight based on mounting of the photovoltaic panel, wherein the harvesting of the sunlight is based on receiving of the sunlight in order to enable the cameras and other image devices to be powered by a smaller solar panel attached to the camera, reducing the cost and time required for installation (Burke; [0024]).

As to claim 17, Lemberger further discloses wherein the at least one alternative energy capturing device comprises a photovoltaic panel comprised of one or more photovoltaic cells, wherein the one or more photovoltaic cells is configured for harvesting solar energy from sunlight, wherein the powering of the at least one camera, the AI processing unit, and the radio unit is further based on the harvesting of the solar energy (see [0109]).
Lemberger fails to explicitly disclose wherein the photovoltaic panel is configured to be mounted on the at least one camera using at least one mounting mechanism, wherein the at least one mounting mechanism is configured to allow for independent movement of the photovoltaic panel and the at least one camera, wherein the one or more photovoltaic cells receive the sunlight based on mounting of the photovoltaic panel, wherein the harvesting of the sunlight is based on receiving of the sunlight.
However, Burke teaches wherein the photovoltaic panel is configured to be mounted on the at least one camera using at least one mounting mechanism, wherein the at least one mounting mechanism is configured to allow for independent movement of the photovoltaic panel and the at least one camera, wherein the one or more photovoltaic cells receive the sunlight based on mounting of the photovoltaic panel, wherein the harvesting of the sunlight is based on receiving of the sunlight (FIG. 1, solar panel 120 mounted on housing 10 using by a joint or hinge 140, 141; see [0031]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Lemberger using Burke’s teachings configure the photovoltaic panel to be mounted on the at least one camera using at least one mounting mechanism, wherein the at least one mounting mechanism is configured to allow for independent movement of the photovoltaic panel and the at least one camera, wherein the one or more photovoltaic cells receive the sunlight based on mounting of the photovoltaic panel, wherein the harvesting of the sunlight is based on receiving of the sunlight in order to enable the cameras and other image devices to be powered by a smaller solar panel attached to the camera, reducing the cost and time required for installation (Burke; [0024]).

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemberger et al (US 20180151039 A1) in view of Lee (US 20180302559 A1).

As to claim 4, Lemberger fails to explicitly disclose wherein the one or more photovoltaic cells is comprised in a camera body of the at least one camera forming the photovoltaic panel on the camera body, wherein the camera body is exposed to the sunlight, wherein the one or more photovoltaic cells receive the sunlight based on exposing of the photovoltaic panel, wherein the harvesting of the sunlight is based on receiving of the sunlight.
However, Lee teaches wherein the one or more photovoltaic cells is comprised in a camera body of the at least one camera forming the photovoltaic panel on the camera body, wherein the camera body is exposed to the sunlight, wherein the one or more photovoltaic cells receive the sunlight based on exposing of the photovoltaic panel, wherein the harvesting of the sunlight is based on receiving of the sunlight (FIGS. 1-2, solar panel 10 in camera housing 12; see [0014]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Lemberger using Lee’s teachings to include wherein the one or more photovoltaic cells is comprised in a camera body of the at least one camera forming the photovoltaic panel on the camera body, wherein the camera body is exposed to the sunlight, wherein the one or more photovoltaic cells receive the sunlight based on exposing of the photovoltaic panel, wherein the harvesting of the sunlight is based on receiving of the sunlight in order to provide a fast activating video camera running on a hybrid battery and solar powered power source which allows the system control to activate recording quickly while replenishing the battery supply by solar charging when power is drawn, wherein the battery is continuously being replenished during daytime so that fast recording activation is easily achieved without power drain to the system (Lee; [0013]).

As to claim 18, Lemberger further discloses wherein the at least one alternative energy capturing device comprises a photovoltaic panel comprised of one or more photovoltaic cells, wherein the one or more photovoltaic cells is configured for harvesting solar energy from sunlight, wherein the powering of the at least one camera, the AI processing unit, and the radio unit is further based on the harvesting of the solar energy (see [0109]).
Lemberger fails to explicitly disclose wherein the one or more photovoltaic cells is comprised in a camera body of the at least one camera forming the photovoltaic panel on the camera body, wherein the camera body is exposed to the sunlight, wherein the one or more photovoltaic cells receive the sunlight based on exposing of the photovoltaic panel, wherein the harvesting of the sunlight is based on receiving of the sunlight.
However, Lee teaches wherein the one or more photovoltaic cells is comprised in a camera body of the at least one camera forming the photovoltaic panel on the camera body, wherein the camera body is exposed to the sunlight, wherein the one or more photovoltaic cells receive the sunlight based on exposing of the photovoltaic panel, wherein the harvesting of the sunlight is based on receiving of the sunlight (FIGS. 1-2, solar panel 10 in camera housing 12; see [0014]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Lemberger using Lee’s teachings to include wherein the one or more photovoltaic cells is comprised in a camera body of the at least one camera forming the photovoltaic panel on the camera body, wherein the camera body is exposed to the sunlight, wherein the one or more photovoltaic cells receive the sunlight based on exposing of the photovoltaic panel, wherein the harvesting of the sunlight is based on receiving of the sunlight in order to provide a fast activating video camera running on a hybrid battery and solar powered power source which allows the system control to activate recording quickly while replenishing the battery supply by solar charging when power is drawn, wherein the battery is continuously being replenished during daytime so that fast recording activation is easily achieved without power drain to the system (Lee; [0013]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemberger et al (US 20180151039 A1) in view of Zhang (US 20210241468 A1).

As to claim 7, Lemberger further discloses wherein the at least one camera is configured for capturing at least one subsequent image based on the determining of the situation (see [0081], the security camera 100 may be configured to capture video images when a person of interest is detected; see [0115]), wherein the AI processing unit is further configured for: 
analyzing the at least one subsequent image using at least one first machine learning model, wherein the at least one first machine learning model is trained in at least one of object detection and object recognition associated with the situation (see [0123]-[0134], running machine vision algorithms such as convolutional neural network to identify a person of interest using facial recognition/biometrics); 
identifying at least one object of interest associated with the situation based on the analyzing of the at least one subsequent image (see [0072], [0076], [0081], [0123]-[0124], [0134], identifying person of interest).
Lemberger fails to explicitly disclose generating at least one command for the at least one camera based on the identifying of the at least one object of interest, wherein the at least one camera is further configured for configuring at least one camera parameter of the at least one camera for capturing at least one identifiable image of the at least one object of interest based on the at least one command, wherein the radio unit is further configured for transmitting the at least one identifiable image to the at least one device.
However, Zhang teaches generating at least one command for the at least one camera based on the identifying of the at least one object of interest, wherein the at least one camera is further configured for configuring at least one camera parameter of the at least one camera for capturing at least one identifiable image of the at least one object of interest based on the at least one command, wherein the radio unit is further configured for transmitting the at least one identifiable image to the at least one device (see FIG. 2; see [0081], [0142]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Lemberger using Zhang’s teachings to include generating at least one command for the at least one camera based on the identifying of the at least one object of interest, wherein the at least one camera is further configured for configuring at least one camera parameter of the at least one camera for capturing at least one identifiable image of the at least one object of interest based on the at least one command, wherein the radio unit is further configured for transmitting the at least one identifiable image to the at least one device in order to provide video surveillance and analysis systems for that can efficiently and effectively recognize the objects in the captured videos, understand the what has happened in the videos between the objects (and/or the behaviors of the objects), and generate alarms or notifications based on the observations (Zhang; [0004]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemberger et al (US 20180151039 A1) in view of Chernikov (US 20190222753 A1).

As to claim 15, Lemberger fails to explicitly disclose wherein the at least one alternative energy capturing device comprises a wind turbine, wherein the wind turbine is configured for harvesting wind energy from wind, wherein the powering of the at least one camera, the AI processing unit, and the radio unit is further based on the harvesting of the wind energy.
However, Chernikov teaches wherein the at least one alternative energy capturing device comprises a wind turbine, wherein the wind turbine is configured for harvesting wind energy from wind, wherein the powering of the at least one camera, the AI processing unit, and the radio unit is further based on the harvesting of the wind energy (see [0022], [0025]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Lemberger using Chernikov’s teachings to use a wind turbine as the at least one alternative energy capturing device in order to recharge the battery of the camera system using renewable energy source (Chernikov; [0022]).

Allowable Subject Matter
Claim 14 is allowed.
Response to Arguments
Applicant's arguments filed on 07/05/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments “Regarding claim 1, Lemberger is focused on detecting persons by various means, including the person’s presence or movement. In contrast, the present invention detects a variety of situations, not limited to dangerous persons, but also accidents and fires. The ability to recognize a diversity of situations is an important distinction integral to the novelty of the present invention and is not disclosed by Lemberger. Importantly, the present invention is not focused on surveillance like Lemberger with its teaching of recognizing dangerous persons, but rather on data gathering and detection of more complex situations,” on pages 11-12, the examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Lemberger discloses all the limitations of claim 1. Applicant fails to point out which of the limitations are not disclosed by Lemberger.


Regarding Applicant’s arguments “Regarding claim 5, Lemberger does disclose an infrared light, but this system is specifically configured “to see primarily infrared light as opposed to visible light.” The system then operates with a sort of toggle switch that uses either visible light or infrared light based on available light. In contrast, the present invention may use both infrared and visible light images simultaneously to develop a better image, not exclusively one or the other” on page 12, the examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., use both infrared and visible light images simultaneously to develop a better image) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 5 recites “wherein the at least one camera comprises at least one of a visible light camera and an infrared light camera”. Therefore, Lemberger discloses all the limitations of claim 5.

Regarding Applicant’s arguments “Notably, one distinction from Lemberger is that claim 8 does not require a network communication but may extend to direct radio communications between the radio unit and at least one device associated with a user” on page 12, the examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Lemberger discloses all the limitations of claim 8. Applicant fails to point out which of the limitations are not disclosed by Lemberger.


Regarding Applicant’s arguments “Regarding claim 10, Lemberger only discloses motion detection that may trigger camera activation, both in paragraph [0103] and FIG. 12. Even the Passive Infrared Sensors mentioned in [0120] are described as an example of “at least one motion sensor.” Notably, claim 10 makes no mention of specifically being triggered by movement. This happens when the limitation is narrowed in claim 11. Further, claim 10 does not limit detection to persons but may sense other objects, with the camera passively sensing the “presence of the at least one object in the environment.” Again, this object detection is not just based on movement of persons as taught by Lemberger” on page 12, the examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Lemberger discloses all the limitations of claims 10-11. Applicant fails to point out which of the limitations are not disclosed by Lemberger.

Regarding Applicant’s arguments “Claim 16 is an independent claim that was also rejected under Lemberger. Again, similarities are drawn between the present invention detecting “an identity and a location of at least one object present in the environment” and Lemberger, which specifically discloses detecting persons based on presence/movement. The “situations” that are described by the present invention, including accidents and fires, encompass far more than simply “detecting a person of interest” as disclosed by Lemberger. The present invention includes far more work that goes into detecting a multitude of objects that may become relevant in the case of situations leading to alerts, not simply running a face through a database like Lemberger. In addition, claim 16 describes a system wherein an image is taken and a processing unit that is communicatively coupled with the camera processes the image. The radio unit then only sends the alert, so that the communication bandwidth between the radio and any receiver is quite low. This is significantly different from the method described in Lemberger that includes transmission of complete images” on page 13, the examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Lemberger discloses all the limitations of claim 16. Applicant fails to point out which of the limitations are not disclosed by Lemberger.

Regarding Applicant’s arguments “Regarding claim 19, the same argument arises as that around claim 5. The present invention may include cameras that simultaneously records with both visible and infrared light, not simply using infrared light as a crutch to detect motion or when visible signal is not available like in Lemberger” on page 13, the examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cameras that simultaneously records with both visible and infrared light) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 19 recites “wherein the at least one camera comprises at least one of a visible light camera and an infrared light camera”. Therefore, Lemberger discloses all the limitations of claim 19.

Regarding Applicant’s arguments “Regarding claim 20, the passive signal in the present invention is based on comparison of the presence and movement of “at least one object,” not strictly movement of persons on the camera like Lemberger. With the present invention, some events may trigger the sensor that do not involve persons at all, such as vehicle crashes or property fires” on page 13, the examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Lemberger discloses all the limitations of claim 20. Applicant fails to point out which of the limitations are not disclosed by Lemberger.

Regarding Applicant’s arguments “Regarding both claims 3 and 17, Burke specifically discloses a “joint or hinge” that allows movement of the photovoltaic panel to move along a single axis. While this adjustment may suffice for adjusting the panel to increase sunlight exposure, the embodiment as described by Burke is not likely to truly maximize sunlight exposure, which would require movement in multiple directions. Notably, the present invention does not limit movement along an axis, but specifically allows for “independent movement of the photovoltaic panel and the at least one camera” on pages 13-14, the examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The combination of Lemberger and Burke discloses all the limitations of claims 3 and 17. Applicant fails to point out which of the limitations are not disclosed by Lemberger.

Regarding Applicant’s arguments “Regarding both claims 4 and 18, the present invention specifically mentions that photovoltaic cells are “comprised in a camera body.” While the photovoltaic panel from Lee may lay parallel to the camera body, paragraph [0014] in Lee states that the “video camera generally includes a main unit housing onto which a solar panel is mounted and connected.” This is more akin to a tightly-connected version of the panel disclosed by Burke, not a camera body actually made of photovoltaic cells as disclosed by the present invention” on page 14, the examiner respectfully disagrees. Claims 4 and 18 recite “wherein the one or more photovoltaic cells is comprised in a camera body of the at least one camera forming the photovoltaic panel on the camera body”. Lee clearly shows in FIGS. 1-2, the solar panel 10 integrated into the camera as further explained in paragraph [0019] and claim 8.

Regarding Applicant’s arguments “While Zhang does disclose certain methods of detecting objects and changes in their position to trigger alarms, the present invention discloses “at least one command” that triggers the camera for capturing an identifiable image of the object. The system in Zhang simply sends a signal from the camera, to a system, to an alarm if certain objects are detected. This is a rather simple passing of information. The system in the present invention, in contrast, sends a signal from at least one camera to an AI processing unit, which may issue a command back to the camera to adjust and collect further images as necessary. This is a multi-way communicative process that is substantially more complex than that taught by Zhang and Lemberger” on page 14, the examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The combination of Lemberger and Zhang discloses all the limitations of claim 7. Applicant fails to point out which of the limitations are not disclosed by Lemberger.

Regarding Applicant’s arguments “However, Chernikov discloses a system of distinct components containing a camera, a processing computer, and a projector. Chernikov individually mentions use of a wind turbine to power the camera and projector, which are old standalone inventions not claimed by the present invention. At no point does Chernikov mention using a wind turbine to power the entire system, or to power the processing unit individually. Because of this distinction, Chernikov is not much stronger in showing obvious than any other independent devices powered by a wind turbine. The inventiveness of the present invention comes from the entire system, including camera, processing, and communication, existing within one discrete unit and powered by a wind turbine” on page 14, the examiner respectfully disagrees. In response to applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, the wind turbine disclosed by Chernikov is capable of powering of the at least one camera, the AI processing unit, and the radio unit is further based on the harvesting of the wind energy.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482